Citation Nr: 1507056	
Decision Date: 02/18/15    Archive Date: 02/26/15	

DOCKET NO.  12-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  What evaluation is warranted for posttraumatic stress disorder with recurrent major depression prior to August 15, 2012?

2.  What evaluation is warranted for posttraumatic stress disorder with recurrent major depression from August 15, 2012?

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2010, April 2011, and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a rating decision of September 2012, the RO granted entitlement to service connection for tinnitus.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The question what evaluation is warranted for posttraumatic stress disorder with recurrent major depression from August 15, 2012, as well as the issue of entitlement to a total disability rating based upon individual unemployability are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


FINDING OF FACT

Prior to August 15, 2012, the Veteran's posttraumatic stress disorder with recurrent major depression was not manifested by more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for posttraumatic stress disorder with recurrent major depression prior to August 15, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130 and Part 4, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

Moreover, VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order with respect to the issue addressed in this decision.  Nor is there evidence of any error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's file, which includes his multiple contentions, including those offered during the course of a videoconference hearing before the undersigned in July 2014, as well as VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Rating

The Veteran claims entitlement to a higher initial evaluation for posttraumatic stress disorder with recurrent major depression during the period prior to August 15, 2012.  In pertinent part, he contends that manifestations of that disability were more severe than now evaluated, and productive of a greater degree of impairment than is reflected by the initial 30 percent evaluation in effect.

Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the degree of impairment resulting from a service-connected disability is a factual determination, with the Board's primary focus in such cases being upon the current severity of the service-connected disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, the United States Court of Appeals for Veterans Claims held that the Francisco rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an award of service connection for the disability in question.  Rather, at the time of the initial rating, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  Accordingly, the analysis in this decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings are to be based as far as practicable upon the average impairment of earning capacity, with the additional proviso that the Secretary shall, from time to time, readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as a marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

In this case, a December 2010 rating decision granted entitlement to service connection and a 30 percent evaluation for posttraumatic stress disorder with recurrent major depression, effective from October 22, 2010.  That 30 percent evaluation for service-connected posttraumatic stress disorder with recurrent major depression was continued in a subsequent rating decision of April 2011.  The Veteran subsequently voiced his disagreement with that assignment of benefits, and in an August 2012 rating decision VA awarded a 70 percent evaluation for posttraumatic stress disorder with recurrent major depression, effective from August 15, 2012, the date of a VA psychiatric examination.  The current appeal ensued.

During the course of VA outpatient treatment in November 2008, it was noted that the Veteran continued to have concerns regarding his wife's alcohol abuse and its impact upon their children and marital functioning.  Additionally noted were "extreme" financial stresses, with the Veteran being depressed regarding the amount of work he needed to do to make ends meet.

At the time of a subsequent VA psychological examination in mid-November 2010, which examination involved a full review of the Veteran's claims folder and electronic medical records, the appellant reported being easily startled, that he slept poorly, and awakened frequently.  Additionally noted were reports of avoiding crowded places, with the Veteran stating that he preferred not to engage with people in social situations.

On further questioning, the Veteran reported some variability in appetite, energy level, short-term memory, attention, and concentration.  Mental status examination, however, showed that the appellant's long-term memory was intact.  Noted at the time of examination was that the Veteran had been seeing a psychologist who had been working for the VA under contract providing treatment to Veterans, and had additionally made contact with the Hartford Vet Center, where he met with a counselor on one occasion.  At the time of the examination the Veteran was not taking any psychotropic medication, though he agreed to at least consider this treatment option.

On mental status examination, the Veteran presented on time and was casually dressed.  Noted by the examiner was that the Veteran was well groomed, though he appeared to be approximately 15 pounds over his ideal body weight.  During the course of the evaluation, the Veteran was able to maintain good eye contact.  His speech was within normal limits for rate and rhythm, and his mood was good, with a calm affect.  Cognitively, the Veteran reported some variability in short-term memory, attention, and concentration.  However, his long-term memory was intact.  There was no evidence of any psychosis, paranoia, or mania.  The Veteran was neither suicidal nor homicidal.  The pertinent diagnoses noted were mild posttraumatic stress disorder, moderate to severe recurrent major depression, and "rule out" paranoid personality traits.  The Global Assessment of Functioning Score was 68 both currently, and over the course of the prior year.

According to the November 2010 VA examiner, on the Patient Health Questionnaire, the Veteran achieved a score of 21, indicative of depressive symptoms in a "severe" range.  According to the Veteran, the active symptoms identified had made it "very difficult" for him to work, take care of things at home, or get along with other people.  According to the examiner, in addition to his posttraumatic stress disorder, the Veteran appeared to be more limited by the coexistence of moderate to severe symptoms of major depression, which was presently untreated.  Moreover, the Veteran had experienced financial difficulty which caused him to file for bankruptcy in May 2010, a process which unfortunately had produced a negative effect on his self-worth and sense of well-being.

In Vet Center correspondence of January 2011, it was noted that the Veteran continued to display symptoms not only of posttraumatic stress disorder and a major depressive disorder, but also symptoms due to a generalized anxiety disorder.  According to the evaluating social worker, the Veteran's post-military life had been overshadowed by his Vietnam experience, which made him easily excited and anxious, and had a negative effect on his daily life.  Reportedly, the Veteran continued to experience problems sleeping, and was plagued by both invasive thoughts and nightmares.  Additionally noted was that the Veteran had few friends and no close relationships, and was avoidant of any situations where crowds might form.  According to the evaluating social worker, the Veteran's treatment plan called for continued individual treatment and exposure to cognitive behavior therapy until the Veteran was able to change his dysfunctional thought processes.  Noted at the time was that continued treatment was expected to result in an improved quality of life and improved self-esteem, as well as an enhanced and stabilized mood.

In February 2011 correspondence Howard Krieger, Ph.D., who had formerly acted as the Veteran's VA psychologist indicated that, at the time of the Veteran's original referral, he had been experiencing increasing financial pressures as the result of difficult economic conditions in his graphics business.  In addition, family pressures were substantial, adding to an intensified symptom presentation.  Noted at the time was that, while the Veteran's family pressures had eased significantly, economic problems had continued to exist.  In the opinion of the evaluating psychologist, the Veteran's symptoms continued to be quite distressing, and impaired his daily functioning "to a significant degree."  

In correspondence of mid-May 2011, a VA psychiatrist wrote that the Veteran had been treated by him since December 2010 via medication management, and had been seen approximately monthly since that time.  Reportedly, between the treatment dates of December 2010 and May 2011, the Veteran's average Global Assessment of Functioning Scores had been in the range from 50 to 55.  In addition, since 2008, the Veteran had been treated by other providers via psychotherapy visits.

In correspondence of mid-June 2011, Dr. Krieger wrote that the Veteran's posttraumatic stress disorder symptomatology was "severe," and created significant symptoms which interfered in the Veteran's family life, as well as his ability to work, and social relationships.  Dr. Kreiger noted that, despite the Veteran's best efforts, he continued to experience significant depressive affect, with problems falling and staying asleep, as well as frequent midnight awakenings.  Additionally noted were problems with panic attacks precipitated by automobile backfires and helicopter sounds, as well as diesel fumes and salt air.  Dr. Kreiger wrote that the Veteran's irritability and isolativeness had created serious problems dealing with the customer service aspect of his graphic design business, which, in the context of a difficult economic situation, had created severe financial pressure, which in turn exacerbated the Veteran's depression, irritability, and interpersonal difficulties.

In December 2011 correspondence the Veteran's wife chronicled various aspects of his posttraumatic stress disorder symptomatology, indicating that, in her opinion, the appellant's posttraumatic stress disorder was "more severe" than he (i.e., the Veteran) thought.

Private treatment records from the Veteran's private psychologist covering the period from October 2008 to August 2012 note treatment during that time for the Veteran's various psychiatric symptomatology.  In that regard, over the course of that time period, the Veteran's impairment was attributed not only to his posttraumatic stress disorder, but also to his wife's alcoholism, various business-related financial stresses, and other medical problems.  While the Global Assessment of Functioning Score most often assigned was 45, on mental status examination, the Veteran was typically alert and well oriented, with an intact recent and remote memory, normal attention/concentration, and a normal mood/affect.  The Veteran's fund of knowledge was similarly described as within normal limits, as was his speech.  Associations were described as intact, and the Veteran was considered "not lethal."  His thought processes were linear, and there was no evidence of any hallucinations.

Pursuant to applicable law and regulation, the 30 percent evaluation in effect prior to August 15, 2012 for the Veteran's posttraumatic stress disorder with recurrent major depression contemplates the presence of occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, and recent events).

In contrast, a 50 percent evaluation requires demonstrated evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

Global Assessment of Functioning Scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), page 32].  A Global Assessment of Functioning Score between 41 and 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment of social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  A Global Assessment of Functioning Score of between 51 and 60 is defined as "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."

While the Rating Schedule requires that the rating agency be familiar with the Diagnostic and Statistical Manual of Mental Disorders, it does not assign disability percentages based solely on Global Assessment of Functioning Scores.  See 38 C.F.R. § 4.130.  Rather, Global Assessment of Functioning Scores are but one factor to be considered in conjunction with all other pertinent evidence of record.

In the case at hand, it is clear that, prior to August 15, 2012, no more than a 30 percent evaluation was warranted for the Veteran's posttraumatic stress disorder.  Significantly, at no time prior to August 15, 2012 did the Veteran exhibit symptomatology such as a flattened affect, or circumstantial, circumlocutory, or stereotyped speech.  While Dr. Kreiger wrote in June 2011 that the Veteran experienced panic attacks, there is no indication that such attacks occurred more than once a week.  Nor is there any evidence that, during the period in question, the Veteran experienced difficulty in understanding complex commands.  Significantly, while at the time of the aforementioned VA psychiatric examination in November 2010, the Veteran reported some variability in short-term memory, attention, and concentration, his long-term memory was described as intact.  Moreover, his mood was good, and his affect calm.  At the time of examination, there was no evidence of any psychosis, paranoia, or mania.  Nor was the Veteran either suicidal or homicidal.  Further, at no time prior to August 15, 2012 was there evidence of impaired abstract thinking.  In fact, the Veteran has always been oriented in all spheres.  

While it is true that, during the course of treatment with his private psychologist, the Veteran was on various occasions assigned a Global Assessment of Functioning Score of 45, the cause of the Veteran's impairment was consistently described as attributable not only to his service-connected posttraumatic stress disorder, but also to his wife's recurring alcoholism, and various financial pressures attributable to his business.

Under the circumstances, the 30 percent evaluation in effect for the Veteran's service-connected posttraumatic stress disorder with recurrent major depression prior to August 15, 2012 is appropriate, and an increased rating is not warranted.  

As to consideration of referral for an extraschedular rating, the discussion above reflects that the symptoms of the Veteran's posttraumatic stress disorder with recurrent major depression are fully contemplated by the applicable rating criteria.  While it is true that, on various occasions, the Veteran indicated that his service-connected psychiatric symptomatology made it necessary for him to take time off from work, the 30 percent evaluation in effect for the period in question contemplates occupational impairment with accompanying decrease in work efficiency, as well as intermittent periods of inability to perform occupational tasks.  Accordingly, pathology associated with the Veteran's posttraumatic stress disorder with recurrent major depression is appropriately rated by utilizing symptomatology such as that described in the rating criteria.  While the Veteran's posttraumatic stress disorder with recurrent major depression did cause some degree of impairment, that impairment did not rise to the level of "marked interference" with his employment.  Nor is there evidence that the Veteran was frequently hospitalized for his service-connected posttraumatic stress disorder during the term addressed herein.  Accordingly, the Board finds that referral for consideration of an extraschedular evaluation for posttraumatic stress disorder with recurrent major depression is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).

The Board notes that, under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, even after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder with recurrent major depression prior to August 15, 2012 is denied.


REMAND

The Veteran also claims entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder since August 15, 2012, as well as entitlement to a total disability rating based upon individual unemployability.  However, a review of the record raises some question as to the current severity of the Veteran's service-connected psychiatric disorder, and the effect of that disability, as well as the Veteran's other service-connected disabilities, on his ability to obtain and retain substantially gainful employment.

In this regard, at his July 2014 videoconference hearing the Veteran indicated that his posttraumatic stress disorder related symptomatology had increased in severity since his last VA psychiatric examination in August 2012.  Moreover, the Veteran was recently granted entitlement to service connection for peripheral neuropathy of each lower extremity, as well as entitlement to an increased evaluation for Type II diabetes mellitus.  

It is observed that the Veteran is currently service connected for posttraumatic stress disorder with recurrent major depression, evaluated as 70 percent disabling; Type II diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and peripheral neuropathy of the right and left lower extremities, each evaluated as 10 percent disabling.  Nonservice-connected disabilities include hypertension, gastroesophageal reflux disease, nephrolithiasis, and, significantly, atypical multiple sclerosis.

As noted, the Veteran argues that, since the time of his most recent VA psychiatric examination, his service-connected psychiatric symptomatology has increased in severity.  Moreover, he argues that while he continues to maintain his own small business, his employment in that business is no more than "marginal" in nature, given the impact of his various service-connected disabilities on his employment.

Based on the aforementioned, the Board is of the opinion that additional development, to include more contemporaneous VA examinations, would be appropriate prior to a final adjudication of the Veteran's remaining claims.  

Accordingly, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to July 2014, the date of the most recent VA evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an additional VA psychiatric examination, as well as other necessary examinations by appropriate specialists, in order to more accurately determine the current severity of his service-connected posttraumatic stress disorder with recurrent major depression, as well as the impact of his various service-connected disabilities on his ability to obtain and retain substantially gainful employment.  The Veteran is to be notified that it is his responsibility to report for all examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examinations, the appropriate examiner or examiners must opine whether the Veteran's service-connected disabilities, in and of themselves, when taken in conjunction with his education and occupational experience, and specifically excluding his age and nonservice-connected disabilities, are sufficient to preclude his participation in all forms of substantially gainful employment, including sedentary employment.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner or examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ must then review all reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the question what evaluation is warranted for posttraumatic stress disorder with recurrent major depression since August 15, 2012, as well as his claim for a total disability rating based upon individual unemployability.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claims for benefits since May 2014.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                     ______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


